UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32641 BROOKDALE SENIOR LIVING INC. (Exact name of registrant as specified in its charter) Delaware 20-3068069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 111 Westwood Place, Suite 400, Brentwood, Tennessee (Address of principal executive offices) (Zip Code) (615) 221-2250 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerT Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT As of November 2, 2010, 120,545,904 shares of the registrant’s common stock, $0.01 par value, were outstanding (excluding unvested restricted shares). 2 TABLE OF CONTENTS BROOKDALE SENIOR LIVING INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - As of September 30, 2010 (Unaudited) and December 31, 2009 4 Condensed Consolidated Statements of Operations - Three and nine months ended September 30, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statement of Equity - Nine months ended September 30, 2010 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows - Nine months ended September 30, 2010 and 2009 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 6. Exhibits 45 Signatures 46 3 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements BROOKDALE SENIOR LIVING INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except stock amounts) September 30, December 31, Assets (Unaudited) Current assets Cash and cash equivalents $ $ Cash and escrow deposits — restricted Accounts receivable, net Deferred tax asset Prepaid expenses and other current assets, net Total current assets Property, plant and equipment and leasehold intangibles, net Cash and escrow deposits — restricted Investment in unconsolidated ventures Goodwill Other intangible assets, net Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Current portion of long-term debt $ $ Trade accounts payable Accrued expenses Refundable entrance fees and deferred revenue Tenant security deposits Total current liabilities Long-term debt, less current portion Deferred entrance fee revenue Deferred liabilities Deferred tax liability Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $0.01 par value, 50,000,000 shares authorized at September 30, 2010 and December 31, 2009; no shares issued and outstanding — — Common stock, $0.01 par value, 200,000,000 shares authorized at September 30, 2010 and December 31, 2009; 125,495,492 and 124,417,940 shares issued and 124,284,191 and 123,206,639 shares outstanding (including 3,739,559 and 3,915,330 unvested restricted shares), respectively Additional paid-in-capital Treasury stock, at cost; 1,211,301 shares at September 30, 2010 and December 31, 2009 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents BROOKDALE SENIOR LIVING INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue Resident fees $ Management fees Total revenue Expense Facility operating expense (excluding depreciation and amortization of $54,070, $45,851, $158,277 and $137,102, respectively) General and administrative expense (including non-cash stock-based compensation expense of $5,823, $7,869, $15,799 and $21,549, respectively) Facility lease expense Depreciation and amortization Facility lease termination expense — — Total operating expense Income from operations Interest income Interest expense: Debt ) Amortization of deferred financing costs and debt discount ) Change in fair value of derivatives and amortization ) ) ) Loss on extinguishment of debt, net ) Equity in earnings of unconsolidated ventures 42 Other non-operating (expense) income ) ) ) Loss before income taxes ) Benefit for income taxes Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares used in computing basic and diluted loss per share See accompanying notes to condensed consolidated financial statements. 5 Table of Contents BROOKDALE SENIOR LIVING INC. CONDENSED CONSOLIDATED STATEMENT OF EQUITY (Unaudited, in thousands) Accumulated Additional Other Common Stock Paid-In- Treasury Accumulated Comprehensive Shares Amount Capital Stock Deficit Loss Total Balances at January 1, 2010 $ $ $ ) $ ) $ ) $ Compensation expense related to restricted stock and restricted stock unit grants ― Net loss ― ) ― ) Issuance of common stock under Associate Stock Purchase Plan 48 ― Restricted stock, net 11 ) ― Reclassification of net loss on derivatives into earnings ― Amortization of payments from settlement of forward interest rate swaps ― Other ― ) ) Balances at September 30, 2010 $ $ $ ) $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents BROOKDALE SENIOR LIVING INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss on extinguishment of debt, net Depreciation and amortization Equity in earnings of unconsolidated ventures ) ) Distributions from unconsolidated ventures from cumulative share of net earnings Amortization of deferred gain ) ) Amortization of entrance fees ) ) Proceeds from deferred entrance fee revenue Deferred income tax benefit ) ) Change in deferred lease liability Change in fair value of derivatives and amortization ) Loss (gain) on sale of communities and investment in unconsolidated venture ) Change in future service obligation ) — Non-cash stock-based compensation Changes in operating assets and liabilities: Accounts receivable, net ) Prepaid expenses and other assets, net ) ) Accounts payable and accrued expenses Tenant refundable fees and security deposits ) ) Deferred revenue (5 ) Other ) ) Net cash provided by operating activities Cash Flows from Investing Activities Decrease in lease security deposits and lease acquisition deposits, net Increase in cash and escrow deposits — restricted ) ) Net proceeds from the sale of property, plant and equipment — Additions to property, plant and equipment and leasehold intangibles, net of related payables ) ) Acquisition of assets, net of related payables and cash received ) ) Payment on (issuance of) notes receivable, net ) Investment in unconsolidated ventures ) ) Distributions received from unconsolidated ventures 77 Proceeds from sale of assets ― Proceeds from sale leaseback transaction ― Proceeds from sale of unconsolidated venture Other ) ― Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from debt Repayment of debt and capital lease obligations ) ) Proceeds from line of credit Repayment of line of credit ) ) Payment of financing costs, net of related payables ) ) Proceeds from public equity offering, net — Other ) ) Refundable entrance fees: Proceeds from refundable entrance fees Refunds of entrance fees ) ) Cash portion of loss on extinguishment of debt ) — Recouponing and payment of swap termination, net ) — Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 7 Table of Contents BROOKDALE SENIOR LIVING INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Description of Business Brookdale Senior Living Inc. (“Brookdale” or the “Company”) is a leading owner and operator of senior living communities throughout the United States.The Company provides an exceptional living experience through properties that are designed, purpose-built and operated to provide the highest quality service, care and living accommodations for residents.The Company owns, leases and operates retirement centers, assisted living and dementia-care communities and continuing care retirement centers (“CCRCs”). 2.Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission for quarterly reports on Form 10-Q. In the opinion of management, these financial statements include all adjustments necessary to present fairly the financial position, results of operations and cash flows of the Company as of September 30, 2010, and for all periods presented. The condensed consolidated financial statements are prepared on the accrual basis of accounting. All adjustments made have been of a normal and recurring nature. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. The Company believes that the disclosures included are adequate and provide a fair presentation of interim period results. Interim financial statements are not necessarily indicative of the financial position or operating results for an entire year. It is suggested that these interim financial statements be read in conjunction with the audited financial statements and the notes thereto, together with management’s discussion and analysis of financial condition and results of operations, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission. Revenue Recognition Resident Fees Resident fee revenue is recorded when services are rendered and consist of fees for basic housing, support services and fees associated with additional services such as personalized health and assisted living care. Residency agreements are generally for a term of 30 days to one year, with resident fees billed monthly in advance. Revenue for certain skilled nursing services and ancillary charges is recognized as services are provided and is billed monthly in arrears. Entrance Fees Certain of the Company’s communities have residency agreements which require the resident to pay an upfront fee prior to occupying the community.In addition, in connection with the Company’s MyChoice program, new and existing residents are allowed to pay additional entrance fee amounts in return for a reduced monthly service fee.The non-refundable portion of the entrance fee is recorded as deferred revenue and amortized over the estimated stay of the resident based on an actuarial valuation.The refundable portion of a resident’s entrance fee is generally refundable within a certain number of months or days following contract termination or in certain agreements, upon the resale of the resident’s unit or a comparable unit or 12 months after the resident vacates the unit.In such instances the refundable portion of the fee is not amortized and included in refundable entrance fees and deferred revenue. Certain contracts require the refundable portion of the entrance fee plus a percentage of the appreciation of the unit, if any, to be refunded only upon resale of a comparable unit (“contingently refundable”).Upon resale the Company may receive reoccupancy proceeds in the form of additional contingently refundable fees, refundable fees, or non-refundable fees.The Company estimates the amount of reoccupancy proceeds to be received from additional 8 Table of Contents contingently refundable fees or non-refundable fees and records such amount as deferred revenue.This deferred revenue is amortized over the life of the community and was approximately $60.5 million and $61.8 million at September 30, 2010 and December 31, 2009, respectively.All remaining contingently refundable fees not recorded as deferred revenue and amortized are included in refundable entrance fees and deferred revenue. All refundable amounts due to residents at any time in the future, including those recorded as deferred revenue, are classified as current liabilities. The non-refundable portion of entrance fees expected to be earned and recognized in revenue in one year is recorded as a current liability.The balance of the non-refundable portion is recorded as a long-term liability. Community Fees Substantially all community fees received are non-refundable and are recorded initially as deferred revenue.The deferred amounts, including both the deferred revenue and the related direct resident lease origination costs, are amortized over the estimated stay of the resident which is consistent with the implied contractual terms of the resident lease. Management Fees Management fee revenue is recorded as services are provided to the owners of the communities. Revenues are determined by an agreed upon percentage of gross revenues (as defined). Fair Value of Financial Instruments Cash and cash equivalents, cash and escrow deposits-restricted and derivative financial instruments are reflected in the accompanying condensed consolidated balance sheets at amounts considered by management to reasonably approximate fair value.Management estimates the fair value of its long-term debt using a discounted cash flow analysis based upon the Company’s current borrowing rate for debt with similar maturities and collateral securing the indebtedness.The Company had outstanding debt with a carrying value of approximately $2.6 billion as of September 30, 2010 and December 31, 2009.As of September 30, 2010 and December 31, 2009, the estimated fair value of debt was approximately $2.5 billion and $2.6 billion, respectively. The Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (“ASC”) 820 – Fair Value Measurements (“ASC 820”), which establishes a three-level valuation hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The three levels are defined as follows: Level 1 – Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 – Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company’s derivative positions are valued using models developed internally by the respective counterparty that use as their basis readily observable market parameters (such as forward yield curves) and are classified within Level 2 of the valuation hierarchy. The Company considers its own credit risk as well as the credit risk of its counterparties when evaluating the fair value of its derivatives. Any adjustments resulting from credit risk are recorded as a change in fair value of derivatives and amortization in the current period statement of operations (Note 14). 9 Table of Contents Self-Insurance Liability Accruals The Company is subject to various legal proceedings and claims that arise in the ordinary course of its business. Although the Company maintains general liability and professional liability insurance policies for its owned, leased and managed communities under a master insurance program, the Company’s current policy provides for deductibles for each and every claim ($250,000 effective January 1, 2009 and $150,000 effective January 1, 2010).As a result, the Company is, in effect, self-insured for claims that are less than $150,000.In addition, the Company maintains a self-insured workers compensation program and a self-insured employee medical program for amounts below excess loss coverage amounts, as defined. The Company reviews the adequacy of its accruals related to these liabilities on an ongoing basis, using historical claims, actuarial valuations, third party administrator estimates, consultants, advice from legal counsel and industry data, and adjusts accruals periodically. Estimated costs related to these self-insurance programs are accrued based on known claims and projected claims incurred but not yet reported. Subsequent changes in actual experience are monitored and estimates are updated as information is available. Treasury Stock The Company accounts for treasury stock under the cost method and includes treasury stock as a component of stockholders’ equity. New Accounting Pronouncements In January 2010, the Company adopted the amendment in ASC 820 requiring new fair value disclosures on fair value measurements for all nonfinancial assets and liabilities, including separate disclosure of significant transfers into and out of Level 3 and the reasons for the transfers, the amount of transfers between Level 1 and Level 2 and the reasons for the transfers, lower level of disaggregation for fair value disclosures (by class rather than major category) and additional details on the valuation techniques and inputs used to determine Level 2 and Level 3 measurements.Other than the required disclosures, the adoption of the guidance had no impact on the condensed consolidated financial statements. In January 2010, the Company adopted amendments to the variable interest consolidation model in ASC 810, Consolidation.The amendments were applied to all structures in place at the date of adoption.Key amendment changes include:the scope exception for qualifying special purpose entities was eliminated, consideration of kick-out and participation rights in variable interest entity determination, qualitative analysis considerations for primary beneficiary determination, changes in related party considerations, and certain disclosure changes.The Company considered the amendments in accounting for its joint ventures and determined that the amendments had no impact on its current accounting. In July 2010, the FASB issued a final accounting standards update that requires entities to provide extensive new disclosures in their financial statements about their financing receivables, including credit risk exposures and the allowance for credit losses. Adoption of this accounting standards update is required for public entities for interim or annual reporting periods ending on or after December 15, 2010. The Company is currently evaluating this accounting standards update, but does not anticipate a material change to the condensed consolidated financial statements other than additional disclosure. Dividends On December 30, 2008, the Company’s board of directors voted to suspend the Company’s quarterly cash dividend indefinitely. Reclassifications Certain prior period amounts have been reclassified to conform to the current financial statement presentation, with no effect on the Company’s results of operations. 10 Table of Contents 3.Earnings Per Share Basic earnings per share (“EPS”) is calculated by dividing net income by the weighted average number of shares of common stock outstanding.Diluted EPS includes the components of basic EPS and also gives effect to dilutive common stock equivalents.For purposes of calculating basic and diluted earnings per share, vested restricted stock awards are considered outstanding.Under the treasury stock method, diluted EPS reflects the potential dilution that could occur if securities or other instruments that are convertible into common stock were exercised or could result in the issuance of common stock.Potentially dilutive common stock equivalents include unvested restricted stock and restricted stock units. During the three and nine months ended September 30, 2010 and September 30, 2009, the Company reported a consolidated net loss.As a result of the net loss, unvested restricted stock and restricted stock unit awards were antidilutive for each period and were not included in the computation of diluted weighted average shares.The weighted average restricted stock and restricted stock unit grants excluded from the calculations of diluted net loss per share were 1.1 million and 2.0 million for the three months ended September 30, 2010 and 2009, respectively, and 1.5 million and 1.2 million for the nine months ended September 30, 2010 and 2009, respectively. 4.Acquisitions Effective June 16, 2010, the Company acquired four independent living communities that the Company previously leased for an aggregate purchase price of $22.5 million. In connection with entering into the agreement to acquire the communities, the remaining leases between the Company and the seller/lessor were amended to modify and clarify certain of the terms thereof, including various financial and non-financial covenants. Transaction expenses of approximately $0.3 million were incurred and were recorded as general and administrative expense in the current year.The results of operations of these communities, prior and subsequent to the acquisition, are reported in the Retirement Centers segment. During the nine months ended September 30, 2010, the Company purchased five home health agencies as part of its growth strategy for an aggregate purchase price of approximately $6.3 million.The entire purchase price of the acquisitions has been ascribed to an indefinite useful life intangible asset and recorded on the condensed consolidated balance sheet under other intangible assets, net. 5.Stock-Based Compensation The Company recorded $5.8 million and $7.9 million of compensation expense in connection with grants of restricted stock and restricted stock units for the three months ended September 30, 2010 and 2009, respectively, and $15.8 million and $21.5 million of such expense was recorded for the nine months ended September 30, 2010 and 2009, respectively.For the nine months ended September 30, 2010 and 2009, compensation expense was calculated net of forfeitures estimated from 0% to 5% and 0% to 6%, respectively, of the shares granted. For all awards with graded vesting other than awards with performance-based vesting conditions, the Company records compensation expense for the entire award on a straight-line basis over the requisite service period.For graded-vesting awards with performance-based vesting conditions, total compensation expense is recognized over the requisite service period for each separately vesting tranche of the award as if the award is, in substance, multiple awards once the performance target is deemed probable of achievement.Performance goals are evaluated quarterly.If such goals are not ultimately met or it is not probable the goals will be achieved, no compensation expense is recognized and any previously recognized compensation expense is reversed. During 2009, the Company issued restricted stock units to its Chief Executive Officer.Under the terms of the award agreement, upon vesting, each restricted stock unit represents the right to receive one share of the Company’s common stock. Current year grants of restricted shares under the Company’s Omnibus Stock Incentive Plan were as follows (amounts in thousands except for value per share): 11 Table of Contents Shares Granted Value Per Share Total Value Three months ended March 31, 2010 64 $17.95 – $18.19 $1,151 Three months ended June 30, 2010 $16.85 – $21.36 $19,312 Three months ended September 30, 2010 51 $14.18 – $14.75 $ 720 The Company has an employee stock purchase plan for all eligible employees.The plan became effective on October 1, 2008.Under the plan, eligible employees of the Company can purchase shares of the Company’s common stock on a quarterly basis at a discounted price through accumulated payroll deductions.Each eligible employee may elect to deduct up to 15% of his or her base pay each quarter.Subject to certain limitations specified in the plan, on the last trading date of each calendar quarter, the amount deducted from each participant’s pay over the course of the quarter will be used to purchase whole shares of the Company’s common stock at a purchase price equal to 90% of the closing market price on the New York Stock Exchange on such date.Initially, the Company reserved 1,000,000 shares of common stock for issuance under the plan.The employee stock purchase plan also contains an “evergreen” provision that automatically increases the number of shares reserved for issuance under the plan by 200,000 shares on the first day of each calendar year beginning January 1, 2010.The impact on the Company’s current year condensed consolidated financial statements is not material. 6.Goodwill and Other Intangible Assets, Net Following is a summary of changes in the carrying amount of goodwill for the nine months ended September 30, 2010 presented on an operating segment basis (dollars in thousands): Retirement Centers Assisted Living Total Balance at December 31, 2009 $ $ $ Adjustments — ) ) Balance at September 30, 2010 $ $ $ Goodwill is tested for impairment annually with a test date of October 1 or sooner if indicators of impairment are present.No indicators of impairment were present during the nine months ended September 30, 2010. Intangible assets with definite useful lives are amortized over their estimated lives and are tested for impairment whenever indicators of impairment arise. The following is a summary of other intangible assets at September 30, 2010 and December 31, 2009 (dollars in thousands): September 30, 2010 December 31, 2009 Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net Community purchase options $ $ ) $ $ $ ) $ Management contracts and other ) ) Home health licenses — — Total $ $ ) $ $ $ ) $ Amortization expense related to definite-lived intangible assets for both the three months ended September 30, 2010 and 2009 was $8.7 million.$26.1 million and $26.5 million of such expense was recorded for the nine months ended September 30, 2010 and 2009, respectively.Home health licenses were determined to be indefinite-lived intangible assets and are not subject to amortization. 12 Table of Contents 7.Property, Plant and Equipment and Leasehold Intangibles, Net Property, plant and equipment and leasehold intangibles, net, which include assets under capital leases, consist of the following (dollars in thousands): September 30, December 31, Land $ $ Buildings and improvements Furniture and equipment Resident and operating lease intangibles Construction in progress Assets under capital and financing leases Accumulated depreciation and amortization ) ) Property, plant and equipment and leasehold intangibles, net $ $ 8.Debt Long-term Debt, Capital Leases and Financing Obligations Long-term debt, capital leases and financing obligations consist of the following (dollars in thousands): September 30, December 31, Mortgage notes payable due 2011 through 2020; weighted average interest rate of 5.31% for the nine months ended September 30, 2010 (weighted average interest rate of 4.64% in 2009) $ $ $150,000 Series A notes payable, secured by five communities and by a $3.0 million letter of credit, bearing interest at LIBOR plus 0.88%, payable in monthly installments of interest only until August 2011 and payable in monthly installments of principal and interest through maturity in August 2013 Mortgages payable due 2012; weighted average interest rate of 5.64% for the nine months ended September 30, 2010 (weighted average interest rate of 5.64% in 2009), payable interest only through July 2010 and payable in monthly installments of principal and interest through maturity in July 2012, secured by the underlying assets of the portfolio Discount mortgage note payable due 2013, weighted average interest rate of 2.54% for the nine months ended September 30, 2010, net of debt discount of $5.3 million as of September 30, 2010 Variable rate tax-exempt bonds credit-enhanced by Fannie Mae; weighted average interest rate of 1.79% for the nine months ended September 30, 2010 (weighted average interest rate of 1.91% in 2009), due 2032, payable interest only until maturity, secured by the underlying assets of the portfolio 13 Table of Contents Capital and financing lease obligations payable through 2023; weighted average interest rate of 8.76% for the nine months ended September 30, 2010 (weighted average interest rate of 8.82% in 2009) Mortgage note, bearing interest at a variable rate of LIBOR plus 0.70%, payable interest only through maturity in August 2012.The note is secured by 15 of the Company’s communities and an $11.5 million guaranty by the Company Total debt Less current portion ) ) Total long-term debt $ $ Credit Facilities As of January 1, 2010, the Company had an available secured line of credit of $75.0 million (including a $25.0 million letter of credit sublimit) and secured and unsecured letter of credit facilities of up to $78.5 million in the aggregate.The line of credit bore interest at a rate of 6.0% and was scheduled to mature on August 31, 2010.No amounts were borrowed under the secured line of credit during 2010. 2010 Credit Facility Effective February 23, 2010, the Company terminated the $75.0 million revolving credit facility with Bank of America, N.A. and entered into a credit agreement with General Electric Capital Corporation, as administrative agent and lender, and the other lenders from time to time parties thereto. The new facility had an initial commitment of $100.0 million, with an option to increase the commitment to $120.0 million (which the Company exercised on May 5, 2010), and is scheduled to mature on June 30, 2013. The revolving line of credit may be used to finance acquisitions and fund working capital and capital expenditures and for other general corporate purposes. The new facility is secured by a first priority lien on certain of the Company’s communities.The availability under the line may vary from time to time as it is based on borrowing base calculations related to the value and performance of the communities securing the facility. Amounts drawn under the facility will bear interest at 90-day LIBOR plus an applicable margin, as described below.For purposes of determining the interest rate, in no event shall LIBOR be less than 2.0%.The applicable margin varies with the percentage of the total commitment drawn, with a 4.5% margin at 35% or lower utilization, a 5.0% margin at utilization greater than 35% but less than or equal to 50%, and a 5.5% margin at greater than 50% utilization.The Company is also required to pay a quarterly commitment fee of 1.0% per annum on the unused portion of the facility. As of September 30, 2010, the Company had an available secured line of credit with a $120.0 million commitment and secured and unsecured letter of credit facilities of up to $82.5 million in the aggregate.As of September 30, 2010, there were no borrowings under the revolving loan facility and $72.7 million of letters of credit had been issued under the secured and unsecured letter of credit facilities. Financings On February 25, 2010, the Company obtained a $44.6 million first mortgage loan, secured by five communities that the Company acquired in November 2009. The loan bears interest at a fixed rate of 6.33% and matures inMarch 2020. In connection with the transaction, the Company repaid $13.3 million of debt that had been assumed at the time of closing of the acquisition. 14 Table of Contents Effective May 11, 2010, the Company exercised its option to extend the maturity date of $121.0 million of mortgage notes from May 11, 2010 to May 11, 2011.No other terms of the notes were changed in connection with the extension. On June 11, 2010, the Company obtained a $117.0 million first mortgage loan, secured by 21 communities. The loan bears interest at a fixed rate of 5.98% and matures inJuly 2020. In connection with the transaction, the Company repaid $119.0 million of existing variable rate debt. On August 26, 2010, the Company obtained a $38.0 million first mortgage loan, secured by three communities. The initial draw on the loan was $31.5 million.The loan bears interest at LIBOR plus 5.00%, with a base rate of 1.25%, and matures inAugust 2015. In connection with the transaction, the Company repaid $39.3 million of existing variable rate debt. On August 26, 2010, the Company obtained a $181.0 million first mortgage loan, secured by nine communities. The loan bears interest at a fixed rate of 5.90% and matures inAugust 2017. In connection with the transaction, the Company repaid $205.2 million of existing variable rate debt and obtained the release of $27.6 million of restricted cash that had been held as partial security for the debt. As of September 30, 2010, the Company is in compliance with the financial covenants of its outstanding debt and lease agreements. Interest Rate Swaps and Caps In the normal course of business, a variety of financial instruments are used to manage or hedge interest rate risk.Interest rate protection and swap agreements were entered into to effectively cap or convert floating rate debt to a fixed rate basis, as well as to hedge anticipated future financing transactions.Pursuant to the hedge agreements, the Company is required to secure its obligation to the counterparty if the fair value liability exceeds a specified threshold.Cash collateral pledged to the Company’s counterparties was $0.6 million and $16.2 million as of September 30, 2010 and December 31, 2009, respectively. All derivative instruments are recognized as either assets or liabilities in the condensed consolidated balance sheets at fair value.The change in mark-to-market of the value of the derivative is recorded as an adjustment to income or other comprehensive loss depending on whether it has been designated and qualifies as an accounting hedge. Derivative contracts are not entered into for trading or speculative purposes.Furthermore, the Company has a policy of only entering into contracts with major financial institutions based upon their credit rating and other factors.Under certain circumstances, the Company may be required to replace a counterparty in the event that the counterparty does not maintain a specified credit rating. The following table summarizes the Company’s swap instruments at September 30, 2010 (dollars in thousands): Current notional balance $ Highest possible notional $ Lowest interest rate % Highest interest rate % Average fixed rate % Earliest maturity date Latest maturity date Weighted average original maturity 2.92 years Estimated liability fair value (included in other liabilities at September 30, 2010) $ ) Estimated asset fair value (included in other assets, net at September 30, 2010) $
